Citation Nr: 0838873	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  04-42 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the appellant's income is excessive for improved 
death pension as a dependent child alone.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The veteran served on active duty from April 1975 to July 
1975.  The veteran died in March 1992.  In June 2003, the 
Board determined that the appellant was a "helpless child" 
of the veteran on the basis of permanent incapacity for self-
support prior to attaining the age of eighteen.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which determined that the 
appellant's annual countable income was excessive for VA 
death pension purposes.  

The matter was previously before the Board in February 2008; 
however, the matter is still not ready for appellate 
disposition.  Therefore, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


REMAND

As noted in the Introduction, the matter was previously 
before the Board in February 2008.  At that time, the Board 
determined that additional notice and evidentiary development 
was necessary.  As the remand orders of the Board were not 
complied with, further remand is mandated due to the RO's 
failure to follow the directives in the Board's remand.  
Stegall v. West, 11 Vet. App. 268 (1998). 

In this regard, the RO was to secure the appellant's current 
address by all means necessary, to include contacting her 
representative and the Social Security Administration from 
which she is receiving disability compensation.  In a March 
2008 Deferred Rating Decision, the AMC felt that the 
appellant was living at an address in Trenton, South 
Carolina.  The RO sent the notice previously directed by the 
Board in February 2008 to the appellant's mother at an 
address in Aiken, South Carolina.  (Emphasis added.)  There 
is no indication in the record that the appellant's mother is 
the legal custodian of the appellant or that the appellant, 
who is 26 years old, resides with her.  

In fact, the RO has assigned each of these women a separate 
reference number, which would indicate that the appellant's 
mother is not her custodian.  Moreover, the Social Security 
Administration previously sent letters to the appellant on 
her own and not in care of her mother.

Despite having received some additional medical records from 
the appellant in September 2008, these records do not 
indicate that the appellant received the notice letter, which 
was sent in May 2008 to the appellant's mother.  There was no 
response to the questions posed, to include whether she still 
desired a personal hearing, or submission of a list of 
unreimbursed medical expenses and education costs.  Thus, the 
Board shall presume that the appellant did not receive the 
notice directed by the Board in February 2008.

Accordingly, this case must again be remanded to effectuate 
the evidentiary development necessary to fully and fairly 
adjudicate the appellant's claim.  The RO/AMC is directed to 
the specific development instructions delineated in the 
numbered paragraphs below.  

1.  The AMC must attempt to ascertain the 
current address of the appellant by all 
means necessary, to include contacting 
her representative and the Social 
Security Administration from which she is 
receiving disability compensation.  All 
efforts must be clearly documented in the 
claims folder. 

2.  Once a current address for the 
appellant has been secured, the AMC must 
clarify whether the appellant still 
desires a local DRO hearing and/or Board 
hearing.  If yes, a hearing must be 
scheduled on the next available date.  A 
transcript of the hearing shall be placed 
in the claims folder.

3.  The AMC must review the claims file 
and ensure that all notice obligations 
have been satisfied in accordance with 
the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002) and any 
other applicable legal precedent, by 
issuing a VCAA notice letter.  Such 
notice should apprise the appellant of 
the evidence and information necessary to 
substantiate her claim and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).   

The AMC must provide a VCAA letter to the 
appellant, which sets forth the criteria 
needed to support a claim for death 
pension benefits, to include the 
exclusions from countable income under 
38 C.F.R. § 3.272.   Specifically, the 
appellant should be notified that she is 
to submit evidence of any unreimbursed 
amounts of medical expenses, which were 
paid within the 12-month annualization 
period for medical expenses regardless of 
when the indebtedness was incurred.  
38 C.F.R. § 3.272(g)(2).  The appellant 
should also be notified that she is to 
submit evidence of the amount paid by her 
for educational expenses including the 
amount paid for tuition, fees, books, and 
materials.  38 C.F.R. § 3.272(j).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC should 
readjudicate the claim and determine 
whether the appellant is eligible for 
death pension benefits.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




